Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                 REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a nozzle unit for a reaction molding machine, (B29B 7/7652).
Group II, claim(s) 9-10, drawn to a mixing head, (B29B 7/7663).
Group III, claims 11, drawn to a method for producing a plastic part, (B05B 1/12)
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

(Groups I & II), (Group I & III) & (Group II & III) lack unity of invention because even though the inventions of these groups require the technical features of a reaction moulding machine found in claim 1, 
       A nozzle unit (1) for a reaction moulding machine, comprising 
an inlet channel (2) prepared for connection to a mixing head outlet (11) and 
comprising a first dispensing nozzle (3), which is prepared for applying a reactive mixture and which is connected to the inlet channel (2) in a first operating state, 
wherein a second dispensing nozzle (4), which is connected to the inlet channel (2) in a second operating state and which is likewise prepared for applying a reactive mixture.
these technical feature is not a special technical feature as it does not make a contribution over the prior art in view of James R. James (US-4165187, hereinafter James).  James teaching the following:
As depicted in (Fig. 1) the outlet 48 acts as applicant’s inlet channel that is used to prepare a connection to a mixing head 26, mixing head 26 acting as applicants mixing head outlet.
(Col. 2, lines 67-End & Col. 3, lines 8) teaching that in operation, it will be assumed that mixing head 26 is in operation and that three-way valves 32, 42 are in the solid line position of FIG. 1 so that fluid is being furnished to the mixing head from each of sources 22 & 24 by pumps 28 and 38. Three-way valve 50 is in the solid line position of FIG. 1 so that the mixture emerging from the mixing head through outlet 48 is valved into branch 54 and is dispensed through nozzle 58 into a mold M positioned beneath the nozzle on conveyor 62 which is stationary
As depicted in (Fig. 1) the outlet nozzle 56 acts as applicants seconding outlet nozzle. With (Col. 3, lines 12-19) teaching that by shifting valve 50 from the solid line position of FIG. 1 to the dotted line position thereby cutting off the flow of fluid through nozzle 58 and transferring the flow from outlet 48 into branch 52 so that the mixture begins to dispense through nozzle 56 to the awaiting mold M on stationary conveyor 60.
Additionally, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
     The species are as follows: 
 	IA. The piston (8) is configured as a sliding piston and with a first longitudinal region
(12), having the connecting channels (6, 7), is guided displaceably in a housing (9) of the
nozzle unit (1).
IIA. The piston (8) has, between the two connecting channels (6, 7), a first recess (14a)
Receiving a sealing material or configured to receive the sealing material
IIIA. The piston (8) has, towards a side of the first connecting channel (6) facing away
from the second connecting channel (7), a second recess (14b) receiving a sealing
material or configured to receive the sealing material and/or has, towards a side of the
second connecting channel (7) facing away from the first connecting channel (6,) a third
recess (14c) receiving a sealing material or configured to receive the sealing material

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1-5
A telephone call was made to Bryan M. Gallo (216-579-1700) on 7-21-2020 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
                                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715